COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                §
                                                              No. 08-09-00045-CR
                                                §
 EX PARTE: JOHN MICHAEL ISLEY.                                   Appeal from the
                                                §
                                                               394th District Court
                                                §
                                                            of Brewster County, Texas
                                                §
                                                                   (TC#3879)
                                                §

                                 MEMORANDUM OPINION

       Pending before the Court is a motion to dismiss filed by the Appellant pursuant to

TEX .R.APP .P. 42.2(a). The motion is in compliance with Rule 42.2(a). Accordingly, we grant the

motion and dismiss the appeal.



                                              GUADALUPE RIVERA, Justice

June 17, 2009

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)